DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on pages 5-7 of applicant’s response filed 12/01/2020 that Rich (US 20130258814) does not teach “wherein the flexible connection layer comprises two bends between the opposite sides of the transducer array, wherein the two bends respectively orient the two support elements connected to the opposite sides of the transducer array such that respective end faces of the two support elements face one another” have been fully considered and found NOT persuasive. Specifically, Applicant remarks that the bases 110 in fig. 6A are separate from the transducer panels 130 and the interconnects 140 between the transducer panels 130 in fig. 6B and so that the transducer panels 130 and the interconnects 140 do not orient the bases 110 or determine which way the bases 110 face.
Examiner respectfully disagrees. 
Paragraph 30 includes that the arrangement of the configuration in fig. 6A is such that the electrical interconnects 140 form flexible joints for “wrapping” the series of ultrasound transducer panels 130 around the base 110. Furthermore the orientation of the bases 110, which are cylindrical, have inside surfaces indicated as 122 in fig. 1 which face each other. 
The rejections have been updated accordingly to include the teachings of Rich as it pertains to the claims including the newly filed amendments directed to the support elements being in contact and the flexible connection layer. 
 Therefore, the claims are rejected.
Withdrawn Rejections
Pursuant of applicant's amendments filed on 12/01/2020, rejections made to claims 1-3 and 5-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.


Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “bending the flexible connection layer respectively…” The limitation should be amended to recite --bending the flexible connection layer to respectively…--
Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rich, et al., US 20130258814, hereafter referred to as “Rich”.

Regarding claim 1, an ultrasound transducer assembly (see ultrasound system 100 of fig. 6 and paragraph 15) comprising: 
a transducer array (see the prismatic segment 120 comprising the plurality of transducer panels 130) including a plurality of transducer elements (ultrasound transducer panels 130) for transmitting and receiving ultrasound waves (see paragraph 25 for the generation of ultrasonic vibrations);

a flexible connection layer (flexible segments/interconnect 134 of fig. 3B and paragraph 30) connected to the transducer array (see the connection of the flexible segments 134 to the ultrasound transducer panels 130 in fig. 3B) and to the two support elements for flexibly connecting the two support elements to the opposite sides of the transducer array (paragraph 30 includes that the interconnect the flexible segment/interconnect 134 runs the entire length of the panels as their disposed between the base 110 in fig. 6A. Also see annotated reproduced fig. 3 below depicting the flexible segment/interconnect 134 which in the configuration in fig. 6B connects the bases to the ends of the transducer panels), 
wherein the flexible connection layer comprises two bends between the opposite sides of the transducer array, (the electrical interconnects 140 of fig. 6A, are shown as flexible segments 134 in fig. 3b reproduced below that traverse a length of the transducer panels from one end to an opposite end)
wherein the two bends respectively orient the two support elements connected to the opposite sides of the transducer array (the flexible interconnects 140 in fig. 6B to are taught in paragraph 30 to be flexible joints for wrapping the panels around the base) 


[AltContent: arrow]
[AltContent: textbox (Opposite sides of the transducer array)][AltContent: arrow]
    PNG
    media_image1.png
    112
    293
    media_image1.png
    Greyscale

such that respective end faces of the two support elements face one another (see reproduced fig. 6a below showing the respective end faces of bases 110 facing each other), and
wherein the flexible connection layer is wrapped around a perimeter of the closed circular or polygonal shape of the two support portions (see fig. 5B for the flexible interconnect 140).

Regarding claim 2, Rich teaches all the limitations of claim 1 above. 
Rich further teaches wherein the flexible connection layer (flexible segments 134) comprises electrical interconnects for electrically connecting the transducer elements to the support elements (see paragraph 32).

Regarding claim 3, Rich teaches all the limitations of claim 1 above. 
Rich further teaches wherein each support element comprises at least one electrical contact portion (portion of base 110 contacting the interconnect 140) for electrically connecting the ultrasound transducer assembly to a driver device (for driving the CMUTs to generate vibrations as indicated in paragraphs 25-26).

Regarding claim 5, Rich teaches all the limitations of claim 1 above. 


    PNG
    media_image2.png
    236
    540
    media_image2.png
    Greyscale

Regarding claim 6, Rich teaches all the limitations of claim 1 above. 
Rich further teaches wherein the flexible connection layer is connected to the respective end faces of the two support elements (Paragraph 30 indicates that the flexible segments 134 run the entire length of the prismatic segment 120 and hence connecting the two bases 110 as indicated in fig. 6A).

Regarding claim 7, Rich teaches all the limitations of claim 1 above. 
Rich teaches wherein each support element comprises a central recess for supporting the ultrasound transducer assembly (In paragraph 19, Rich indicates that the base includes a bore 112 at the center as indicated in figs. 2A and 2B).

Regarding claim 8, Rich teaches all the limitations of claim 1 above. 
Rich further teaches wherein the flexible connection layer is a parylene layer (see paragraph 33).

Regarding claim 9, Rich teaches all the limitations of claim 1 above. 
Rich further teaches wherein the ultrasound transducer assembly has a cylindrical or multifaceted shape (see fig. 6A), 
wherein the transducer elements are disposed at a circumferential surface of the ultrasound transducer assembly in order to transmit and receive the ultrasound waves in a radial direction (See fig. 6B and paragraphs 27).

Regarding claim 10, Rich teaches a method for manufacturing an ultrasound transducer assembly in particular for intra vascular ultrasound systems (see manufacturing steps illustrated in fig. 10), comprising the steps of: 
providing a transducer array connected to a transducer portion of a substrate (see step S240 in fig. 10 and paragraph 47); 
connecting a flexible connection layer to the substrate (see paragraph 47 for the connection of a flex circuit cable); 
separating a portion of the substrate from the transducer portion to form two support elements for supporting the transducer portion so that the two support elements are connected to opposite sides of the transducer array via the flexible connection layer (see paragraph 41 for the placement of the prismatic segment, that includes the transducer panels, in between two base segments 110 as depicted in fig. 9C, during the formation of the prismatic segment on the base segment step in S210), 
wherein each of the two support element comprises a support portion having a closed circular or polygonal shape (see fig. 9C); and 
bending the flexible connection layer (see coupling of flex circuit cable of paragraph 47) respectively orient the two support elements connected to the opposite sides of the transducer array 
wrapping the transducer array around a perimeter of the closed circular or polygonal shape of the two support portions (See step S240 of fig. 10).

Regarding claim 11, Rich teaches all the limitations of claim 10 above.
Rich further teaches wherein the substrate is covered by an etch mask at a surface opposite to the flexible connection layer (see paragraph 40).

Regarding claim 14, Rich teaches all the limitations of claim 1 above. 
Rich further teaches an elongated probe including a tip and the ultrasound transducer assembly as claimed in claim 1 for emitting and detecting ultrasound waves in a radial direction of the elongated probe (see paragraph 16).

Regarding claim 15, Rich teaches all the limitations of claim 1 above. 
Rich further teaches wherein the flexible connection layer comprises a first side and an opposite second side (flexible segment 134 of annotated reproduced fig. 3B below), wherein the first side of the flexible connection layer is wrapped around a perimeter of a first of the two support portions, and wherein the second side of the flexible connection layer is wrapped around a second of the two support portions (The first side and the opposite sides wrap around respective perimeters of the base 110 as the they are wrap around the prismatic segment 120 in figs. 6A and 6B below).


    PNG
    media_image3.png
    113
    299
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    236
    540
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Ikeda et al. US 20020093038, hereafter referred to as “Ikeda”.

Regarding claim 12, Rich teaches all the limitations of claim 10 above. 
Rich fails to teach wherein the support element is separated by dry etching of the substrate.
However, in the same field of endeavor, in figs. 4a-4g, Ikeda depicts a process including a dry etching step where the substrate is separated into two halves while still being connected by a diaphragm layer and a conductive layer. Also, see paragraphs paragraph 43. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ikeda’s dry etch separating technique in Rich’s manufacturing steps for efficient separation of the substrate. See paragraphs 13 and 14 of Ikeda. 

Regarding claim 13, Rich teaches all the limitations of claim 10 above. 

However, within the same field of endeavor, Ikeda teaches wherein the ultrasound transducer assembly including the transducer array and the support element is separated from the substrate by dry etching of the substrate and by mechanically separating the flexible layer.
In figs. 4a-4g, Ikeda depicts a process including a dry etching step where the substrate is separated into two halves while still being connected by a diaphragm layer and a conductive layer. Also, see paragraphs paragraph 43. In fig. 5f, Ikeda shows a separation of the sacrificial layer 140, insulating and conductive layer which form part of the flexible layer. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ikeda’s dry etch separating technique in Rich’s manufacturing steps for efficient separation of the substrate. See paragraphs 13 and 14 of Ikeda. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793                        

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793